Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered December 12, 2005. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of assault in the second degree (Penal Law § 120.05 [7]), arising from his assault of a fellow inmate. Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see People v Lopez, 71 NY2d 662, 665 [1988]), and we reject his contention that this case falls within the rare case exception to the preservation doctrine (see id. at 666). Indeed, the record establishes that County Court made the proper inquiry to ensure that defendant’s conduct satisfied the elements of the crime to which defendant was pleading guilty and that justification was not a viable defense (see People v Spickerman, 307 AD2d 774, 775 [2003], lv denied 100 NY2d 624 [2003]; see generally Lopez, 71 NY2d at 666). Defendant also failed to preserve for our review his contention that the plea was not knowingly, voluntarily, and intelligently entered (see People v DeJesus, 248 AD2d 1023 [1998], lv denied 92 NY2d 878 [1998]) and, in any event, that contention *1151is without merit. Present—Scudder, P.J., Martoche, Smith, Peradotto and Pine, JJ.